Citation Nr: 0606915	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-16 904	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied service connection for a low back 
disability.

The veteran provided testimony at a video hearing chaired by 
the undersigned in May 2003.  A transcript of that hearing is 
of record.

The Board remanded the case in April 2004 for additional 
development.


FINDING OF FACT

A current low back disability is not shown to be 
etiologically related to a disease or injury in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

VA fully complied with its notification duties in regards to 
the veteran's claims by means of letters issued in April and 
December 2004.  Thus, the veteran in this case has received 
adequate VCAA notice.  See Short Bear v. Nicholson, 19 Vet. 
App. 341 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Though VCAA notification was given after the initial decision 
from which this appeal arose, delayed notice is generally not 
prejudicial to a claimant.  Mayfield.  Moreover, there has 
been no allegation of prejudice in this case on account of 
the timing of the VCAA notice given and, insofar as it is 
clear from the record that the veteran has been made fully 
aware of what is needed to substantiate his claim prior to 
its final adjudication by VA, he has not been prejudiced 
because he has been provided "a meaningful opportunity to 
participate in the adjudication process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified and available treatment 
records that are pertinent to the claim on appeal, and has 
had the veteran examined as well.

VA attempted to secure private medical records identified by 
the veteran allegedly produced in November or December 1980 
and in 1985 but received a negative written response from 
Good Shepherd Medical Center in Longview, Texas, in September 
2005.  The hospital explained that it had "not found old 
records dating back 20 years ago."  It had a policy of only 
keeping records for 20 years, and was only liable to keep 
records 10 years from the last admission if the patient was 
inactive.

Evidence received from the veteran in December 2004 reveals 
that he was awarded disability benefits from the Social 
Security Administration (SSA) in August 2004, on account of 
several disabilities, none of which includes his low back.  A 
copy of the SSA decision confirms that he was found to have 
been under a disability since 2002, on the basis of 
disabilities that did not include a back condition.  The 
medical evidence on which the decision was based is not of 
record, but it is summarized in the decision.  Generally, VA 
has a duty to acquire copies of both the SSA decision and the 
supporting medical records pertinent to such a claim.  Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  However, insofar as it is 
evident that SSA disability benefits were awarded in this 
case for disabilities other than the claimed low back 
disability, and pertain to a period long after service, they 
are clearly not relevant to the claim on appeal.  VA has no 
obligation to secure this evidence as it is considered not 
relevant to the matter on appeal.  38 C.F.R. § 3.159(c)(2).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.   

Factual background and legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted for arthritis of any 
joint, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records reveal complaints of a 
one-month history of low back pain, with no prior history of 
a back or disc disorder, in December 1979.  It was noted at 
that time that the veteran had been involved in lifting heavy 
objects, and that he experienced pain upon lifting.  Physical 
examination revealed tenderness to touch, pressure on 
bending, pain upon lifting any heavy objects, and localized 
pain.  The assessment was low back pain.

In February 1980, the veteran complained of soreness of the 
lower back after bending over to lift a wooden box of vehicle 
gear.  Physical examination revealed slight puffiness to the 
lumbar region, with "muscle twitching (spasms) while bending 
to" the front, left, and right side.  Forward and backward 
motions were slightly offset to the left side.  The 
assessment was strained lower back muscles.

Three days after the above consultation, the veteran returned 
for re-check.  He complained of back pain, but was found to 
have good ranges of motion and no neurological deficits.  The 
impression was back sprain.

At his medical examination for separation purposes in July 
1980, the veteran complained of back pain, which was 
described as muscular-posture back pain.  Physical 
examination, however, was negative, as the veteran's spine 
was clinically evaluated as normal.  The veteran wrote on the 
back of that report that he was in "good health."

The earliest post-service medical evidence revealing any 
complaints of low back problems consists of VA outpatient 
medical records produced more than 20 years after service, 
specifically in April and May 2002.  These records indicate 
that the veteran, who had been drinking heavily for the past 
22 years, had fallen off a roof in 1985, while doing 
construction work, fracturing his back.  The pain, which the 
veteran described as aching and intermittent, had reportedly 
become worse in the past two years.

Other pertinent VA medical evidence includes an August 2002 
record showing an assessment of back pain; March 2003 records 
interpreting X-rays as revealing degenerative joint disease 
(DJD) of the lumbar spine; and a July 2004 record indicating 
that the veteran reported having been assaulted in jail, 
suffering broken ribs, a "back injury," a wrist injury, and 
a concussion.  

The pertinent evidence also includes a private X-ray report, 
dated in June 2004, revealing no fracture or dislocation and 
minimal degenerative changes in the left sacroiliac ("SI") 
joint.

At his May 2003 video hearing, the veteran reiterated his 
contentions that his current low back disability was related 
to his inservice low back injury and should be service 
connected.  He testified that he had sought treatment at the 
previously noted facilities in November or December 1980, but 
acknowledged not having received any treatment for his lower 
back between 1980 and 2000.  

The veteran also acknowledged having hurt his back in an 
accident after service in 1985, but said that "I just broke 
my pelvic bone."  He stated that he received medical 
treatment for that injury at the hospital in Longview, Texas, 
referred to earlier in this decision, which he indicated was 
back then called "St. Mary's."

On VA medical examination in August 2005, the examiner noted 
having reviewed the claims file, as well as VA computer 
records from two different VA medical centers.  The examiner 
noted the above-cited medical consultations of December 1979 
and February 1980, as well as the separation note in July 
1980 of the veteran having musculo-postural back pain, and 
noted that the veteran's post-service occupational history 
included working in the construction and steel industries.

The examiner described the veteran's 1985 accident as a 30 to 
40 foot fall while working, for which he was hospitalized for 
approximately a week, and which led him to file a workmen's 
compensation claim.  He also noted that, in 2002, the veteran 
had an automobile accident.  The accident caused the left leg 
and right hip to "twist around."  The examiner noted that 
the veteran's work history was "very important" in the 
veteran's case and pointed out the fact that the veteran had 
traced his May 2002 complaints of low back pain, reportedly 
having become worse in the past two years, back to his 1985 
low back injury.  

X-rays revealed a "very mild" arthritic change.

The final diagnosis was degenerative spine disease at the 
right SI joint, with unilateral lumbarization of SI on the 
right.  The examiner opined that it was at least as likely as 
not that the current back condition was the result of the 
veteran's fall while working on steel in 1985, with his 
associated pelvic fractures as demonstrated on the images 
obtained on current exam of the healed fracture of the right 
ischium and superior pubic ramus.

The examiner further opined that the veteran's currently 
diagnosed back condition was not caused by or the result of 
the injury from lifting or other injury or disease during the 
veteran's service.   It was acknowledged that in 1979 and 
1980 the veteran was said to have had a "back sprain," but 
was not seen for any back condition until his post-service 
injury five years later.

The examiner also stated that, in regards to the diagnosis of 
current back pain, as related to his military back pain, the 
veteran's current problem "at least as likely as not is 
associated with the sacroiliac joint which at least as likely 
as not occurred at the time of his major injury in 1985, 
which he has expressed to several physicians as the etiologic 
cause and without his records, we must assume that he had an 
associated back injury with his stated pelvic injury that he 
mentions."  

The examiner further pointed out that the current exam showed 
the tenderness to be in the sacroiliac joint on the right, 
slightly greater than the left, and that, given the fact that 
the military findings were of muscular-postural back pain, 
"it is as likely as not that his current back [pain] ... was 
the result of his injury in 1985 ... and it is ... not as likely 
as not due to his military muscular strain."

Analysis

The record confirms a low back sprain/strain during service 
and the current manifestation of a low back disability.  
Thus, the criteria of an inservice event or injury and a 
current disability are met.

The above notwithstanding, the evidence does not support the 
veteran's claim that his current low back disability was 
either caused or aggravated by service.

The first competent evidence showing the manifestation of a 
low back disability was recorded more than 20 years after 
service, and those records made it clear that the veteran's 
condition had had its onset as a result of his post-service 
back injury in 1985.  Moreover, not only do these records 
link the current disability with a post-service event, but 
the VA physician who examined the veteran in August 2005 
opined that, the inservice sprain/strain notwithstanding, the 
post-service injury was the most likely etiology of the 
veteran's current disability.

The examiner's comments constitute the only competent opinion 
as to the relationship between the current back disability 
and service.

The Board acknowledges the veteran's belief that his 
diagnosed low back disability loss is etiologically related 
to service.  However, as a lay person he is not competent to 
express an opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In short, the veteran's claim fails because there is no 
competent medical evidence relating his current low back 
disability to service.  The Board accordingly concludes that 
the diagnosed low back disability was not incurred in or 
aggravated by service.  Thus, because the preponderance of 
the evidence is against the veteran's claim, the claim must 
be denied.

The claim also fails on a presumptive basis because it is not 
shown that arthritis of the lumbar spine was manifested to at 
least a compensable degree within a year from the date of the 
veteran's separation from active military service.

Additionally, the Board finds that the evidence in this claim 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


